Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
1.                  This action is responsive to applicant’s claims filed on 3/20/2018.  


2.                  Claims 1-20 are allowed.

3.                  The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites a system comprising the features of “determine a number of the plurality of samples that have been reviewed that are at locations proximate to the location of the candidate sample; and select the candidate sample for review by the review tool based on the number of the plurality of samples that are at locations proximate to the location of the candidate sample.” While Bhaskar et al. (2009/0041332) and Kitazawa et al. (2009/0074286), the closest prior art uncovered, disclose most of the other claimed limitations, Bhaskar et al. (2009/0041332) and Kitazawa et al. (2009/0074286) fail to provide for the prior quoted limitations. The Examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light of the other claimed limitation. Accordingly, Claims 2-7 depend upon claim 1 and are thus similarly found to be allowable. Claims 8 and 15, containing essentially all of the limitations as claim 1, is also found to be allowable, and likewise, dependent claims 9-14 and 16-20, containing all of the features of claims 8 and 15, respectively, are also found to be allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA RICE whose telephone number is (571)270-1582.  The examiner can normally be reached on 11:00-7:30p.m. EST Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELISA RICE/
Examiner, Art Unit 2669
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669